Citation Nr: 1734179	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-15 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1977, and between July 2002 and August 2002, with intermittent and subsequent service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran appealed, and in November 2013, and May 2015, the Board remanded the claim for additional development.  

In February 2015, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2015).


FINDING OF FACT

The Veteran's sleep apnea is not related to his service.


CONCLUSION OF LAW

Criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.6 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted sleep apnea.  During his hearing, held in February 2017, the Veteran testified that he had symptoms during his first period of active duty that included tiredness, and an inability to sleep.  He asserted that these symptoms were due to sleep apnea.  He further testified that following his first period of active duty, he experienced snoring, fatigue, gasping for air, and stoppage of sleep, and that he slept during the daytime.  He stated that following his first period of active duty, while in the Reserves, his symptoms were so severe that his fellow airmen would wake him up because they were afraid he was dying, and that they would try to go to sleep before he did, due to his snoring keeping them awake.  He stated that on one occasion, he was carried out of bed by his fellow airmen and put into a hallway while he was sleeping, to avoid his snoring. 

A lay statement from the Veteran's spouse, dated in July 2010, states that she has known the Veteran since 1980, and been married to him since 1989, during which time she witnessed loud snoring, gasping for air, and daytime sleepiness.  She stated that in 2008, a relative recommended that the Veteran see a physician, as he might have sleep apnea.  

Lay statements from the Veteran's son-in-law, and daughter-in-law, both dated in July 2011, state that between 1975 and 2007, the Veteran would visit their house on occasion, and that he had loud chronic snoring, gasping for breath, and that he was chronically tired from not being able to sleep deeply.  The Veteran's daughter-in-law further states that the Veteran had daytime fatigue and sleepiness, poor concentration and attention, memory problems, anxiety, irritability, moodiness, depression, and difficulty performing work duties, and that these symptoms "are common in sleep apnea."  

The Board first notes that additional medical evidence has been received following the June 2016 supplemental statement of the case.  However, a prospective waiver of review by the agency of original jurisdiction, dated in June 2016, is of record.  Accordingly, no additional development is warranted.  See also Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154  (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R.  § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  In Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010), the Court stated that the placement of the burden of proof on the Veteran was consistent with the distinction made in § 101(24) between an ACDUTRA claimant and an active duty claimant.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.; see also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010). 

The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that she is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304 (b), 3.306, 3.307, 3.309 (2016).  The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim."); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Veteran's service treatment records for his first period of active duty do not contain any complaints, findings, or diagnoses involving sleep apnea.  They show a number of findings of such symptoms as a sore throat, malaise, body aches, headache, congestion, cough, and a dry cough that interfered with his sleep.  He received multiple assessments of URI (upper respiratory infection).  There was also an assessment of viral syndrome.  In January 1973, the Veteran sought treatment for a sore throat.  On examination, the oropharynx was unremarkable.  The assessment was possible early pharyngitis.  The Veteran's separation examination report, dated in August 1976, shows that his neck, nose, sinuses, and mouth and throat, were clinically evaluated as normal.  

Service treatment records associated with Air Force Reserve service, dated between 1978 and 2007, do not contain any complaints, findings or diagnoses involving sleep apnea.  This evidence includes a "Notification of Overweight Member" dated in December 1995.  They include examination reports, dated in October 1978, January 1979, December 1981 (noting a weight of 150 pounds), January 1985 (noting a weight of 157 pounds), March 1993 (noting a weight of 164 pounds), and November 1995, which show that his neck, nose, sinuses, and mouth and throat, were clinically evaluated as normal.  The November 1995 report notes that he weighed 166 pounds, and that he was over the maximum allowable rate.

The Veteran's service treatment records for his second period of active duty, a period of about one month (between July and August of 2002), do not contain any complaints, findings or diagnoses involving sleep apnea.  Entrance and separation examination reports are not of record.  

Nonservice-medical evidence includes a VA sleep study, dated in October 2009, which shows that the Veteran was diagnosed with severe obstructive sleep apnea.  Weight reduction and a CPAP (continuous positive airway pressure) machine were recommended.  

A VA sleep apnea disability benefits questionnaire (DBQ), dated in December 2015, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The DBQ notes the following: the Veteran was diagnosed with obstructive sleep apnea in 2009, at which time his BMI (body mass index) was 29.2.  The examiner concluded that sleep apnea was less likely as not (less than 50 percent probability) incurred in or caused by his service.  The examiner explained that the Veteran's service treatment records do not support a conclusion that the onset of the Veteran's chronic sleep apnea was during active duty.  The statements and the medical evidence indicate that sleep apnea was diagnosed several years following active military service.  This condition is "obstructive" in nature, meaning there is a physical obstruction that occurs in certain sleeping positions.  Obstructive sleep apnea is the most common form of apnea worldwide, and it is more common in men than in women.  This condition worsens with weight gain and it is more common with aging.  The Veteran was in his 20s during his military service (i.e., during his first period of active duty) and 58 years old at the time of his diagnosis.  The Veteran was noted to weigh 138 pounds in the Air Force, with a BMI of 23.7/normal.  In December 2005, he was noted to weigh 183 pounds with a BMI of 31.2/obese.  In January 2006, he was noted to weigh 170 pounds with a BMI of 29.2/overweight.  The Veteran's current sleep apnea condition is more likely due to genetic factors, his (male) gender, weight gain, poor fitness level, and aging, and less likely due to any exposure or event or causation from service.  Medical literature does not currently support an etiological link between psychological disorders and obstructive sleep apnea conditions compatible with the criteria of "at least as likely as not."  

In an addendum, dated in June 2016, the VA examiner indicated that the Veteran's VBMS records had been reviewed.  The examiner concluded that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by service.  She explained that obstructive sleep apnea is not a disease or condition that can be caused by military training.  It is due to narrowing of the upper airway and not military training (ACDUTRA or INACDUTRA).  His service treatment records and private medical records do not support any type of injury related obstructive sleep apnea.  His obstructive sleep apnea is more likely due to his obesity and the anatomical structure of his airway and neck.  

As an initial matter, the Board finds that the Veteran is not a sufficiently credible historian such that he statements can be accepted as establishing a number of sleep problems during service.  During his February 2017 hearing, the Veteran asserted that during his first period of active duty he had sleep symptoms that included snoring, fatigue, gasping for air, and stoppage of sleep, and that he slept during the daytime.  However, a review of the Veteran's service treatment records during his first period of active duty shows that there is no evidence of complaints, findings, or a diagnosis involving sleep symptoms.  

The claims file also includes service treatment records from the Veteran's Air Force Reserve service.  This evidence includes no fewer than eight reports of medical history (dated in October 1978, January 1979, December 1979, December 1980, January 1989, March 1993, January 1995, and November 1995), which show that he indicated that he did not have a history of shortness of breath, "ear, nose or throat trouble," or "frequent trouble sleeping."  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Service treatment records associated with Air Force Reserve duty also show that the Veteran was requested to state whether or not he had developed any health conditions since his previous examination on no less than seven occasions between 1994 and 2001.  On each occasion he indicated that he did not have any new conditions.  See Annual Medical Certificates, dated between 1994 and 2001.  Multiple other reports also show that the Veteran did not report any sleep symptoms, or sleep apnea, when asked to state whether or not he had any diseases or conditions currently and/or in the past year.  See e.g., Medical Certificates (AFRES) (AF Form 895s), dated in 1985, 1986, and 1988; Dental Patient Medical Histories (AF Form 696s), dated in 1994, 1995, 1997, 2001 and 2003; Reserve Component Health Risk Assessments, dated in March 2002 and March 2003; Fitness Screening Questionnaire, dated in February 2007.  Id.  

Finally, when asked to provide his medical history in August 2000, a private treatment report shows that the Veteran did not report a loss of sleep.  Id.  When a medical history was taken prior to a cardiovascular procedure in April 2008, the examiner concluded "There is no history of obstructive sleep apnea."  Id.  At that time, an airway examination, to include oropharyngeal airway, was normal. 

Accordingly, the Board finds that the Veteran is not an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

In reaching this credibility determination, the Board has considered Dr. J.L.'s assertion, that the Veteran's sleep apnea and sleep symptoms was/were unlikely to be reported "since military personnel seldom complain of symptoms that are usually interpreted as silly or embarrassing," and that, "in the 1970s and to 1990s most of the population felt that snoring was a normal part of life."  In addition, Dr. C.S. states that the Veteran did not know that it was abnormal to snore, that he did not realize that he was having repetitive breathing pauses during sleep, and that he thought his poor sleep and fatigue were due to his duty schedule.  However, Dr. J.L.'s assertion is not accompanied by citation to any authority, and the basis of his statement at to public attitudes about sleep apnea is unclear.  In any event, for both opinions, if the Veteran's symptoms were as severe as he has reported, supra, to include gasping for air, sleep stoppage, and the need to sleep during the day, they could have negatively affected his safety and the safety of others (the Veteran's personnel file indicates that his duties, in part, involved working on a flight line), and his performance evaluations.  The Board therefore finds it implausible that he would not have reported such symptoms at any time during his first period of active duty, or during the next 32 years (i.e., up to 2009) (to include during his second period of active duty).  Accordingly, these opinions are insufficient to warrant a different conclusion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board further finds that the claim must be denied.  The Veteran was not treated for sleep symptoms during either period of active duty service, and there is no diagnosis of sleep apnea during active duty service.  Therefore a chronic disorder is not shown during active duty service.  See 38 C.F.R. § 3.303 (a), (b). 

The earliest post-service medical evidence of the claimed disorder is dated no earlier than September 2009, which is approximately 33 years after separation from the Veteran's first period of active duty service (during which time he asserts he had sleep apnea), and about seven years after his second period of active duty service.  In particular the December 2015 VA opinion, and the associated June 2016 addendum opinion, are considered highly probative evidence against the claim, as the examiner indicated that the Veteran's records had been reviewed, and as the opinions are accompanied by sufficiently detailed rationales.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In reaching this decision, the Board has considered a June 2010 and January 2015 opinions from Dr. J.L., and December 2016 reports, to include a sleep apnea disability DBQ, from Dr. C.S., who assert that the Veteran developed obstructive sleep apnea during his first period of active duty.  Both examiners assert that the Veteran had symptoms during his first period of active duty, such as sore throats and pharyngitis, "some of which were caused by his disruptive snoring," which injures the soft structures of the throat and oropharynx, causing irritation, inflammation, and swelling.  It was also asserted that a number of the Veteran's disorders, to include a malignant neoplasm of the thyroid, hypertension, hyperlipidemia, depression erectile dysfunction, diabetes mellitus, and headaches, may have been caused or aggravated by sleep apnea, or are otherwise consistent with the presence of sleep apnea.  

However, these reports appear to have been based, in large part, upon the Veteran's assertions of sleep symptoms during service, and the Board has determined that the Veteran is not a credible historian.  Therefore, the probative value of these reports is greatly diminished, as they are shown to have been based on an inaccurate history.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  The contemporaneously created service treatment records show that the Veteran's sore throat, headache, cough, and other symptoms were attributed to conditions other than sleep apnea, primarily upper respiratory infections.  There were no reports of any sleep symptoms, to include snoring.  To the extent it is asserted that the Veteran had "injuries to the soft structures of the throat" during his first period of active duty, there is no medical evidence of this.  Upon separation from his first period of active duty service, and on multiple occasions for many years thereafter, the Veteran's neck, nose, sinuses, and mouth and throat, were clinically evaluated as normal.  See Veteran's service examination reports, dated between October 1978 and November 1995.  In summary, there is no evidence of "injuries to the soft structures of the throat" prior to the Veteran's diagnosis of sleep apnea in 2009.  Finally, it is asserted that a number of the Veteran's disorders, to include a malignant neoplasm of the thyroid, hypertension, hyperlipidemia, depression erectile dysfunction, diabetes mellitus, and headaches, may have been caused or aggravated by sleep apnea, or are otherwise consistent with the presence of sleep apnea.  However, the issue is whether sleep apnea had its onset during active duty service.  38 C.F.R. § 3.303; Walker.  Service connection is not currently in effect for any of these conditions, with the exception of depression, for which service connection was granted in March 2016, as secondary to a service-connected back disorder.  See 38 C.F.R. § 3.310 (2016).  No chronic disorders involving any of these symptoms are shown during the Veteran's first period of active duty service.  Accordingly, these statements are insufficiently probative to warrant a grant of the claim.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

Moreover, while Dr. C.S. acknowledged that aging and weight gain were some of the major indicators of sleep apnea, she did not explain why these factors were not more relevant in the Veteran's case, when sleep apnea was not diagnosed for decades after service, and when it was documented that both the Veteran's weight and his BMI increased.  The disregard for these factors, when combined with the reliance on statements that are undermined by the record, severe to undermine the probative value of this opinion.

With regard to the possibility of service connection based on a period of ACDUTRA or INACDUTRA, the Veteran has not asserted that he sustained any relevant injury or treatment during any specific period of ACDUTRA or INADCUTRA.  There is no relevant line of duty report of record.  There is no service or nonservice-medical evidence of treatment to show that he has sleep apnea as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA, or an injury that was incurred in or aggravated by a period of INACDUTRA.  Accordingly, service connection is not warranted for the claimed condition based on any period of ACDUTRA or INACDUTRA.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6.  

With regard to the appellant's own contentions, and the lay statements, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although laypersons are competent to report the presence of a wide variety of symptoms, to include respiratory symptoms, the claimed disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions, and the lay statements, to the effect that the Veteran has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

As the weight of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the disability in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded an examination, and an etiological opinion has been obtained. 

In May 2015, the Board remanded this claim.  The Board directed that an attempt be made to identify all periods of ACDUTRA and INACDUTRA.  In December 2015, this was done.  See DFAS LES report, received in December 2015.  The Board further directed that the Veteran be afforded an examination, to include an etiological opinion.  In December 2015, this was done.  See also June 2016 addendum opinion.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).





ORDER

Service connection for sleep apnea is denied. 



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


